Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 Amendment Entry
2.	Applicant’s response to the Final Office Action dated November 12, 2021 is acknowledged (paper filed 3/14/22). In the amendment filed therein claims 1, 2, and 33 was modified. Claims 3-5, 7-10, 12, 16, 18-23, and 25-31 were canceled without prejudice or disclaimer. 
3.	Claims 6, 13-15, 17, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/19.
4. 	Currently claims 1, 2, 11, 32, and 33 are under consideration.
5.	Rejections and/or objections of record not reiterated herein have been withdrawn.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 2, 11, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Clinical Cancer Research, Vol 8, 2002, pp 2605-2611) in view of Capello et al. (JNCI, Journal of National Cancer Institute, 2015, Vol. 107, No.8, pages 1-9) and further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147).
Xu et al. shows that CES2 is expressed in 66% of the analyzed tumors. Claims 1 and 2 require two steps - testing a sample from a tumor for expression of CES2 and selecting the patient for therapy. As such, the art teaches testing samples from tumors and shows that CES2 is expressed in 66% of tumors. 
Xu et al. differ from the instant invention in not specifically teaching a treatment with an ester-prodrug of a chemotherapeutic agent when CES2 is expressed or not treating with an ester-prodrug of a chemotherapeutic agent when the tumor lacks CES2 expression. (See claims 1-2 steps b and c)  In other words, Xu et al. do not teach the utility of CES2 expression as a determinant for therapeutic response.

The researchers assessed the extent of heterogeneity in CES2 expression in PDAC and its potential relevance to irinotecan (ester prodrug of a chemotherapeutic agent) based therapy. See page 1 – abstract. 
Capello et al. also disclose that carboxylesterase enzymes play important roles in the hydrolysis of drugs and xenobiotics and CES2 is the most efficient carboxylesterase at activating the prodrug irinotecan in humans. (Page 4 - 2nd column).  Irinotecan sensitivity was statistically significantly higher in PDAC cell lines in which CES2 was identified in the cell surface or media compartments by MS. (Page 5 - 1st column).
The patients included in this study had localized cancers and a performance status and comorbidity profile appropriate for systemic FOLFIRINOX treatment and were treated either on or off protocol. For patients treated on protocol, FOLFIRINOX (oxaliplatin 75 mg/m2 d1+ irinotecan 150 mg/m2 d1+ 5-FU 2000 mg/m2 46h CI for 6 cycles) was administered to patients with either borderline resectable anatomy or high-risk clinical features. For each patient treated off protocol, the specific regimen employed was chosen based on the individual’s clinical status by a multidisciplinary team of surgeons, medical oncologists, and radiation oncologists; preoperative chemoradiation was still favored in most cases. (See page 2 – Methods).
Analysis of TCGA RNA-seq and tissue microarray data showed a statistically significant higher CES2 expression in PDAC than in non-tumor pancreatic tissue both at the mRNA and protein level, respectively. 
st column, Discussion).
Capello et al. believe that their “data raise[d] for the first time the possibility that irinotecan could be selectively activated and its effect targeted to pancreatic tumors that express high level of CES2, enhancing the antitumor efficacy and selectivity of the drug. Page 8 - 1st column, 1st paragraph).
Capello et al. explored the potential predictive value of CES2 expression for FOLFIRINOX treatment outcome as a first-line neoadjuvant therapy. Univariate and multivariable analysis indicated that high expression of CES2 was associated with a statistically significant increase in overall and progression-free survival compared with intermediate or low CES2 expression only in the set of patients who underwent neoandjuvant FOLFIRINOX therapy. Therefore, CES2 expression may define a subset of PDACs likely to respond to therapy that includes irinotecan. (See page 8). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by Xu et al. to identify and treat patients with an ester-prodrug of a chemotherapeutic agent like irinotecan because Capello et al. taught that high expression of CES2 was associated with a statistically significant increase in overall and progression-free survival compared with intermediate or low CES2 expression only in the set of patients who underwent neoandjuvant FOLFIRINOX therapy. 

One skilled in the art would have been motivated to measure CES2 expression as an indicator for therapy with an ester prodrug of a chemotherapeutic agent because Capello et al. taught that high expression of CES2 was associated with a statistically significant increase in overall and progression-free survival in only a set of patients who underwent neoandjuvant FOLFIRINOX (including irinotecan) therapy.
Xu et al. in view of Capello et al. differ from the instant invention in not specifically teaching a treatment with an ester-prodrug of etoposide (CAP7.1) in biliary tract cancer (BTC). 
However, Wrasidlo et al. (WO 03/048166) discloses the same compounds taught in the specification as prodrugs of etoposide. The compounds are taught to be effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) states the compounds have activity against multidrug resistant tumor cells in vitro and in vivo. The compounds were shown to have more than 3 log greater efficacy of the prodrugs of the art in cells with amplified MDR-1 gene expression (VCR 100, ADR 5000, and SW480) (see figure 4). 
Utku (US Patent No. 9, 889,147) disclose the same compounds that are instantly claimed; including CAP7.1. The compounds represented in the specification as formula I (which is called CAP7.1) are up to 1000 times more potent than eptoside in terms of cytotoxicity on tumor cells. See column 3 lines 5-9, column 4 lines 30-34, and claims, especially claims 8, 9, 10, and 16-18. CAP7.1 is taught to be useful in various tumors. 
Absent evidence to the contrary it would have been obvious to utilize the compounds taught by Wrasidlo et al. and Utku (CAP7.1); the same compounds taught in the specification in cancers such as BTC to produce the same treatment results as claimed.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by Xu et al. in view of Capello et al. to identify and treat patients with an ester-prodrug of a etoposide like CAP7.1 because Wrasidlo et al. (WO 03/048166) taught that these compounds are effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) and Utku (US Patent No. 9, 889,147) taught that the compounds represented in the specification as formula I (which is called CAP7.1) are up to 1000 times more potent than eptoside in terms of cytotoxicity on tumor cells. See column 3 lines 5-9, column 4 lines 30-34, and claims, especially claims 8, 9, 10, and 16-18. The link between CSE2 expression and CAP7.1 treatment efficacy is also disclosed by Utku (U.S. Patent No. 9,889,147). See column 7, lines 23-31 and column 8 lines 14-20.
One skilled in the art would have been motivated to employ the compounds taught by Wrasidlo et al. and Utku to treat the tumors expressing CES2 of Xu et al. in view of Capello et al. in order to remedy cancer in a patient.

II.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Clinical Cancer Research, Vol 8, 2002, pp 2605-2611) in view of Capello et al. (JNCI, Journal of National Cancer Institute, 2015, Vol. 107, No.8, pages 1-9) and further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147) as applied to claims 1, 2, 11, and 32 above, and further in view of Koch et al. (WO 2012/167255 A1).
Please see Xu et al. in view of Capello et al. further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147) as set forth above.
Xu et al. in view of Capello et al. further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147) differ from the instant invention in not teaching a method “consisting of” the recited steps, wherein the subject has not received any prior treatment.
However, Koch et al. disclose prodrug compounds with superior efficacy and reduced incidence of nonspecific adverse effects when used for the treatment of cancers expressing carboxylesterase 2. The reference also teaches methods of treating or preventing cancers comprising administering to a mammal in need thereof, therapeutically effective amounts of at least one of the prodrug compounds of the invention. See abstract. Prodrugs such as irinotecan, capecitabine, and doxazolidine are primarily activated by carboxylesterase 2 (CES2) may be designed for specificity in tumor cell treatments. See page 5-6. Prodrugs demonstrated moderate growth inhibition in human cancer cells. 


In one embodiment of the invention, Koch et al. teach a method of treating a mammal in need of anti-cancer therapy by first selecting a cancer patient who is predicted to benefit or not benefit from therapeutic administration of a prodrug.
The selection process includes first detecting in a sample of tumor cells from the mammal a level of CES2 expression or enzymatic activity, comparing the level of the CES2 in the tumor cell sample to a control level of the CES2 selected from the group consisting of: i) a control level of CES2 that has been correlated with sensitivity to the prodrug; and ii) a control level of the biomarker that has been correlated with resistance to the prodrug; and selecting the patient as being predicted to benefit from therapeutic administration of the prodrug, if the level CES2 in the mammal's tumor cells is statistically similar to or greater than the control level of CES2 that has been correlated with sensitivity to the prodrug, or if the level of CES2 in the mammal's tumor cells is statistically greater than the level of CES2 that has been correlated with resistance to the prodrug; or selecting the mammal as being predicted to not benefit from therapeutic administration of the prodrug, if the level of CES2 in the mammal's tumor cells is statistically less than the control level of CES2 that has been correlated with sensitivity to the prodrug, or if the level of CES2 in the mammal's tumor cells is statistically similar to or less than the level of CES2 that has been correlated with resistance to the prodrug. Page 21 line 30 through page 22 line 14.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by see Xu et al. in view of Capello et al. further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147) to identify and treat patients with an ester-prodrug of a chemotherapeutic agent like irinotecan because Koch et al. taught that it is beneficial to screen patients prior to treatment in order to greatly increase tumor specificity of the drug and significantly decreases non-tumor tissue toxicities, including cardiotoxicity associated with anti-cancer drugs. Page 4, lines 1-8. 
Response to Arguments
Applicant’s arguments filed 3/14/22 have been carefully considered but they are not found persuasive for the following reasons: Applicant contends that Wrasidlo et al. use prodrugs of etoposide against leukemia and other cancer cell lines, such as SW480 colon. carcinoma, ADR5000 ovarian carcinoma, HeLa cervical carcinoma, and SK-N-SH neuroblastoma. And Utku teaches the treatment of leukemia, lymphoma, colon carcinoma, neuroblastoma and lung cancer cell lines using CAP7.1. However, neither Wrasidlo et al. nor Utku teaches or suggests the use of prodrugs of etoposide such as CAP7.1 for the treatment of BTC. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this instance the cited references have made obvious the utility of CAP7.1 in cancer treatments. BTC is a known cancer encompassed by the genus of cancers taught by Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


In this case, the references disclose the beneficial treatment of cancer patients with an ester-prodrug of a etoposide like CAP7.1. Wrasidlo et al. (WO 03/048166) taught that these compounds are effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) and Utku (US Patent No. 9, 889,147) taught that the compounds represented in the specification as formula I (which is called CAP7.1) are up to 1000 times more potent than eptoside in terms of cytotoxicity on tumor cells. See column 3 lines 5-9, column 4 lines 30-34, and claims, especially claims 8, 9, 10, and 16-18. The link between CSE2 expression and CAP7.1 treatment efficacy is also disclosed by Utku (U.S. Patent No. 9,889,147). See column 7, lines 23-31 and column 8 lines 14-20. One skilled in the art would have been motivated to utilize CAP7.1 in cancer treatments such as BTC in order to take advantage of the CAP7.1’s potency in terms of cytotoxicity on tumor cells. 

7.	No claims are allowed.

8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
3/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642